,‘..,‘,_..4,.¢..~ _~:-“

Case 1:18-cv-02447-A.]N Document 87 Filed 10/26/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DlSTRlCT OF NEW YORK

 

 

l
l ?…'
Augustin Sajous, wi
Petitioner,
~v~ lS-cv-2447 (AJN)
Thomas Decker et al., ORDER
Respondents.

 

 

ALISON J. NATHAN, District Judge:

On October l, 2018, limited-purpose intervener lmrnigration Reform LaW lnstitute
(“IRLI”) filed a motion to lift the seal placed on the online docket of this case pursuant to
Federal Rule of Civil Procedure 5.2(0). Dkt. 84. As Rule 5.2(c) explicitly contemplates that a
court may order the online docket to be opened, the Court Will construe lRLl’s motion as a
request for such an order. See, e.g., Christopher v. Harbury, 536 U.S. 403, 417 (2002) (noting
“the obligation of the J udicial Branch to avoid deciding constitutional issues needlessly”).

ln its motion, lRLl indicates that both Plaintiff/Petitioner and the Government (“the
parties”) take no position on IRLI’s request. Dkt. 84. Therefore, Within three Weeks of the date of
this order, the parties shall meet and confer and submit proposed redactions, if any, of all prior
docket filings The parties shall jointly file on the docket redacted versions of ltems l-86 as
attachments to a single cover letter. At the same time, the parties should (l) tile (on ECF, if
possible, and otherwise by e-mail) a letter-motion justifying the redactions; and (2) e-mail to the
Court (at NathanNYSDChambers@nysd.uscourts.gov) (i) a copy of the relevant document(s) in
highlighted form (i,e., With the Words, phrases, or paragraphs to be redacted highlighted); and (ii)
a partial, loose leaf set of solely those pages on which the party seeks to redact material One
courtesy-copy of all papers associated With the request shall also be mailed or hand-delivered to
the Couit. lf the application for redactions is approved, the Court Will maintain the unredacted
materials under seal. The Court Will then order that the online docket be unsealed beginning With
the joint letter and attachments filed by the parties.

S() ORDERED.

Dated: October ;%, 2018

New York, Nevv York

 

Case 1:18-cv-O2447-A.]N Document 87 Filed 10/26/18 Page 2 of 2

    

AlsoN J. NATHAN
United States District Judge

 

